                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK

IN RE ICE LIBOR ANTITRUST LITIGATION

(continued on Schedule A hereto)
(List the full name(s) of the plaintiff(s)/petitioner(s).)                                  1:19   00439 ( GBD )(
                                                                                           _____CV________                        )
                                  -against-
                                                                                           NOTICE OF APPEAL
(continued on Schedule A hereto)


(List the full name(s) of the defendant(s)/respondent(s).)



Notice is hereby given that the following parties:                     Plaintiffs Putnam Bank, City of Livonia

Employees' Retirement System (continued on Schedule A hereto)
(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the             judgment             order            entered on:           See attached Schedule B
                                                                               (date that judgment or order was entered on docket)
that:



(If the appeal is from an order, provide a brief description above of the decision in the order.)


    4/23/2020                                                              s/ Thomas J. Undlin
                                                                                       *
    Dated                                                                  Signature

    Undlin, Thomas J.
    Name (Last, First, MI)

    800 LaSalle Ave., Ste. 2800              Minneapolis               MN                                  55402
    Address                                       City                     State                           Zip Code

    (612) 349-8500                                                         tundlin@robinskaplan.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
